Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 8, 13-16, 18-19, 21-23, 28-31, 34 and 46-52 is pending.
Claims 23, 28-31, 34, 46 and 52 is withdrawn.
Claims 8, 13-16, 18-19, 21-22 and 47-51 is examined herewith.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.
Newly added claim 52 is hereby withdrawn as non-elected specie. In the response to the Restriction dated 6/6/2019, applicants elected “reducing the level of at least one pro-inflammatory cytokine”.  Therefore, newly added claim 52 does not read upon the elected specie and is hereby withdrawn.
 
Action Summary
Claims 8, 13-16, 18-19, 21-22 and 47-49  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevion (WO 2011/021203 now U.S. Patent 8,975,294) of .
Claims 18-19, 21-22 and 47-49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,770,430 is maintained with modification.
Claims 18-19, 21-22 and 47-49  is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,975,294 is maintained with modification.

Response to Arguments
Applicants again argue that the two ferric complexes (Fe-DFO B and Fe-DFO E) are different because the carbonyl groups may impair membrane transport processes as disclosed by Dhungana. Which would lead away from choosing nocardamine.  This argument has been fully considered but has not found persuasive.  First, the art cited Dhungana has not been submitted for consideration in an IDS.  Second,  Dhungana appears to be drawn to the treatment of iron removal not the treatment of skin disorders in which the instant claims are drawn.  Third, Dhungana states that the carbonyl may impair membrane, this does not mean that Fe-DFO E does not work,  especially since Fe-DFO complexes is known in the art to treat skin disorders as disclosed by Chevion with a reasonable expectation of success.
Applicants again argue that DFO E is a much more lipophilic compound and therefore would teach away from selecting DFO E. This argument has been fully considered but has not been found persuasive.  Bergeron Jr teaches in the background KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (from within the prior art disclosure of Chevion and Bergeron, to arrive at the Claimed compositions “yielding no more than one would have expected from such an arrangement”.
zinc-desferrioxamine complex (Zn-DFO), gallium-desferrioxamine complex (Ga-DFO), any combination thereof or any composition comprising the same.  Bergeron teaches nocardamine (Fig 1).  Bergeron teaches that Fig depicts the structural formula of desferrioxamine (DFO) and analog (e.g. nocardamine, DFO-E).  It would have been obvious to one of ordinary skills in the art that upon administering DFO-E would consequently result in the modulation of cytokine in a cell with the same administration of DFO E (same compound) for the treatment of treating, ameliorating, inhibiting or reducing the risk of occurrence or recurrence of a chronic or acute inflammatory-related skin pathologic condition selected from the group consisting of psoriasis, dermatitis, acne, vitiligo and wounds (same patient population) with a reasonable expectation of success absence evidence to the contrary.

Applicants argues that the obvious double patent rejections are transverse for the same reasons as stated.  This argument has been fully considered but has not been found to be persuasive for the same reasons stated supra.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 8, 13-16, 18-19, 21-22 and 47-51  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevion (WO 2011/021203 now U.S. Patent 8,975,294) of record and Bergeron Jr (U.S. Patent 5,493,053) both are of record.

Chevion teaches a method of treating, ameliorating, inhibiting or reducing the risk of occurrence or recurrence of a chronic or acute inflammatory-related skin pathologic condition selected from the group consisting of psoriasis, dermatitis, acne, vitiligo and wounds, comprising the step of administering to a subject in need thereof a therapeutically effective amount of at least one desferrioxamine-metal complex (DFO-metal complex), or any combination thereof or any pharmaceutical composition comprising the same (claim 5-6).   Chevion teaches a method comprises the step of administering to a subject in need thereof a therapeutically effective amount of at least one of zinc-desferrioxamine complex (Zn-DFO), gallium-desferrioxamine complex (Ga-DFO), any combination thereof or any composition comprising the same (claim 3).  Chevion teaches a method according to claim 1, wherein said chronic or acute inflammatory related skin pathologic condition is psoriasis (claim 6).   Cevion teaches inc ions (Zn(II)) in any form of salts (page 71).
Chevion does not disclose Desferriozamine “E”.
Bergeron teaches nocardamine (Fig 1).  Bergeron teaches that Fig depicts the structural formula of desferrioxamine (DFO) and analog (e.g. nocardamine, DFO-E).
It would have been obvious to employ either Zn-DFO or nocardamine to treat acute inflammation of the skin.  One would have been motivated to employ either Zn-DFO or nocardamine because the analog of DFO would be expected to function the 
With regards to modulating levels (e.g. reducing) of cytokine in a cell, it would have been obvious to one of ordinary skills in the art that upon administering nocardamine to treat acute inflammation skin disorders would intrinsically come in contact with and modulate cytokine in cells because once nocardamine is administered to a subject to treat acute inflammation skin disorder the same mechanism of action occurs each and every time with a reasonable expectation of success absence evidence to the contrary. 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 


Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-19, 21-22 and 47-51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,770,430. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘430 discloses a method of preventing, treating, ameliorating or inhibiting or reducing the risk of occurrence or recurrence of an immune-related disorder, comprising the step of administering to a subject in need thereof a therapeutically effective amount of at least one desferrioxamine B-metal complex (DFO-metal complex), or any .
Claims 18-19, 21-22 and 47-51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,975,294. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘294 discloses method of treating, ameliorating, inhibiting or reducing the risk of occurrence or recurrence of a chronic or acute inflammatory-related skin pathologic condition selected from the group consisting of psoriasis, dermatitis, acne, vitiligo and wounds, comprising the step of administering to a subject in need thereof a therapeutically effective amount of at least one desferrioxamine-metal complex (DFO-metal complex) (e.g. Zn-DFO), or any combination thereof or any pharmaceutical  DFO, because the analog of DFO would be expected to function the same. In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Linter, 458F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972).


Conclusion

Claims 8, 13-16,18-19,21-22 and 47-51 is rejection.
No claims are allowed.

Communication

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627